Citation Nr: 0715906	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-06 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for chronic thoracolumbar strain with 
osteoarthritis for the period prior to June 16, 2004.

2.  Entitlement to an initial disability rating in excess of 
20 percent for chronic thoracolumbar strain with 
osteoarthritis for the period from June 16, 2004, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from October 1950 to 
October 1953.  He also served with the National Guard from 
January 1954 to June 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that assigned a 10 percent disability rating for 
chronic low back strain, after granting service connection 
for the same.  By a rating action dated in May 2006, the 10 
percent rating was increased to 20 percent, effective from 
June 16, 2004.

The record reflects that a motion to advance this case on the 
docket was filed by the veteran's representative in May 2007.  
Taking into consideration the veteran's advanced age, his 
motion for advancement on the docket was granted.  
See 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran's low back disability has resulted in severe loss 
of range of motion of the lumbar spine throughout the appeal 
period; however, there is no evidence that his service-
connected chronic thoracolumbar strain with osteoarthritis 
resulted in unfavorable ankylosis of the entire thoracolumbar 
spine or intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a 40 percent disability evaluation, but not 
greater, for chronic thoracolumbar strain with osteoarthritis 
have been met, effective since the date of service connection 
on December 26, 2000.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002), 
Diagnostic Codes 5292, 5293, 5295 (2003), Diagnostic Codes 
5242, 5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
and subsequent to the initial agency decision in June 2002.  
The RO's July 2001 and June 2006 notice letters informed the 
veteran that he could provide evidence to support his claim 
or location of such evidence and requested that he provide 
any evidence in his possession.  The notice letters notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send records 
pertinent to his claim, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.   The June 2006 notice letter 
addressed the Dingess requirements.  In any event, the 40 
percent rating has been awarded effective the date of service 
connection, December 26, 2000.

Recognition is given to the fact that full notification was 
not furnished to the veteran prior to the initial 
adjudication of the claim.  However, the Board finds that any 
defect with respect to the timing of the notice requirement 
was harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Although full complying notice was not provided prior 
to the initial adjudication of the claim the veteran had 
ample opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical records have been obtained.  Outpatient and 
inpatient treatment records have also been secured from 
various VA and non-VA healthcare providers including, but not 
limited to, C.R. Birchard, M.D., D.V. Williams, M.D., Madigan 
Army Medical Center, Washington Orthopedic Center, Centralia 
General Hospital, and the VA Puget Sound Health Care System.  
The veteran has not identified any other post-service medical 
care providers.  The veteran was afforded multiple VA 
examinations to assess the level of disability of his chronic 
thoracolumbar strain.  In light of the foregoing, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159. 


Increased Rating

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The claim on appeal originated from the RO decision that 
granted service connection for low back disability.  The 
claim therefore stems from the initial rating assigned to 
that disability.  At the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Service connection for chronic low back strain was granted in 
June 2002.  A 10 percent disability evaluation was assigned 
under Diagnostic Code 5295, Lumbosacral strain.  In so 
deciding, the RO observed that the record clearly established 
that the veteran suffered a post-service back injury that 
resulted in disc damage.  However, as the post-service injury 
affected a different part of the spine, service connection 
for disc-related disability of the lumbosacral spine was 
specifically denied.  The RO indicated that the 10 percent 
rating was reflective of the disability caused by the 
service-connected chronic low back strain versus that of the 
disc injury.  

Thereafter, by a rating action dated in May 2006, the 10 
percent rating assigned for back disability was increased to 
20 percent, effective from June 16, 2004.  Based on the 
findings of a VA examination, the veteran's back disability 
was recharacterized as chronic thoracolumbar strain with 
osteoarthritis.  The RO indicated that the 20 percent rating 
reflected the symptoms attributed solely to the veteran's 
chronic thoracolumbar strain with osteoarthritis, and that 
any additional disability caused by his nonservice-connected 
back disability had been distinguished.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5294, which pertained to sacroiliac injury 
and weakness, and Diagnostic Code 5295, which pertained to 
lumbosacral strain, evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

With characteristic pain on motion 
...................... 10

The rating schedule also included a 50 percent evaluation for 
unfavorable ankylosis of the lumbar spine, and a 40 percent 
evaluation for favorable ankylosis of the lumbar spine 
(Diagnostic Code 5289) (as in effect prior to September 26, 
2003).


The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes; diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease

Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Although the criteria under Diagnostic Codes 5291 through 
5292 were less defined than the current criteria and 
numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometry.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).

On review of the evidence of record, the Board finds that the 
criteria to support a 40 percent disability evaluation for 
the veteran's low back disability have been met.  The 
evidence clearly shows that the veteran suffers from a severe 
loss of range of motion of the lumbar spine.  A January 2001 
treatment note from Madigan Army Medical Center (AMC) 
described the veteran as having "very poor forward 
flexion."  He could only forward flex to touch his knees.  
When he was examined by VA in March 2002, the veteran was 
only able to flex to 10 degrees.  Extension was limited to 
zero (0) degrees.  However, it was noted by the examiner that 
the veteran had recently been in a motor vehicle accident 
following back surgery, and that he was wearing a back brace 
during the examination.  In this regard, the record shows 
that the veteran underwent a decompression of the L3-4 and 
L1-2 interspace in May 2001 due to transition syndrome, L2-3, 
status post L3 to sacrum fusion and mild degenerative 
stenosis, L1-2, with mild disk degeneration.  There is also 
evidence that the veteran was involved in a motor vehicle 
accident in December 2001, which resulted in ligamentous 
muscular strain on the back and a compression fracture.  

Nevertheless, a January 2003 report from Centralia General 
Hospital indicated that forward flexion was limited to 20 
degrees.  Similarly, when he was examined again by VA in June 
2004, standing forward flexion was limited to 40 degrees with 
pain beginning at 30 degrees.  Considering the "DeLuca 
criteria," the examiner stated that the veteran would 
experience an additional loss of 10 degrees of range of 
motion due to pain.  While a July 2006 VA examination showed 
that forward flexion was limited to 50 degrees with an 
additional loss of 10 degrees following repetitive motion 
(moderate loss of range of motion), the Board notes that an 
August 2006 report from the veteran's treating physician (M 
Newell-Eggert, M.D.) described the veteran as suffering from 
chronic low back pain that predated his motor vehicle 
accident.  She stated that the veteran had returned to his 
baseline pre-injury state.  As noted above, the veteran's 
range of forward flexion was limited to 20 degrees in January 
2001, which was almost a year prior to the motor vehicle 
accident.  In other words, the veteran has consistently 
suffered from severe loss of lumbar range of motion 
throughout the claims period.  See Fenderson.

Recognition is given to the fact that the veteran has 
suffered post-service back injuries that have caused 
additional disability of the thoracolumbar spine.  In 
addition to suffering a low back injury in service, which 
resulted in his current diagnosis of chronic thoracolumbar 
strain with osteoarthritis, the veteran had an industrial 
injury to his low back (herniated lumbar disc) in 1978.  He 
subsequently underwent a three level decompression of the 
upper lumbar spine in 1980, L3-L5 decompression laminectomies 
in 1986, a lumbar spine fusion from L3 to the sacrum in 1989, 
and a removal of the hardware in May 2001.  He also sustained 
back injuries in the aforementioned December 2001 motor 
vehicle accident.  In this regard, the Board notes that it 
may compensate the veteran only for service-connected 
disability.  However, it is also noted that the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  

Here, there is insufficient medical evidence to differentiate 
between the symptomatology (loss of range of motion) due to 
the veteran's back injuries and his service-connected chronic 
thoracolumbar strain with osteoarthritis.  The June 2004 VA 
examination indicated that the veteran's current back 
condition was more likely than not caused by his in-service 
back injury and worsened by his post-service industrial 
accident and related surgeries. However, in addressing the 
question of discriminating between the symptoms related to 
the service and non-service connected back disabilities, the 
report of the July 2006 examination indicated that such a 
differentiation would be "purely speculative."  The 
examiner further stated that there was "no way to accurately 
differentiate" between strain, degenerative disc disease, 
degenerative joint disease, post-traumatic, and herniated 
nucleus pulposus pain.  A deduction of the veteran's 40 
percent rating for loss of range of motion due to service-
connected chronic thoracolumbar strain with osteoarthritis 
will therefore not be made.

The next question before the Board is whether a disability 
rating in excess of 40 percent is warranted.  The Board finds 
that the criteria for an evaluation in excess of 40 percent 
have not been met.  The veteran is already receiving the 
maximum rating for loss of range of motion of the lumbar 
spine under the "old" and "new" rating criteria.  Even 
considering any complaints of weakness, fatigability, or loss 
of function due to pain, a higher disability may not be 
assigned.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (if 
a claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. 
§§ 4.40 and 4.45 are applicable).  The veteran is also 
receiving the maximum schedular rating for chronic 
lumbosacral strain under the "old" Diagnostic Code 5295.  
Therefore, the only means by which a higher (60 percent) 
rating could be assigned would be if there is evidence 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
60 percent rating could also be assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings; or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past year.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293 (2002 & 2003) and 5243 (2006).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)). 

Here, there is clear evidence that the veteran experiences 
ankylosis of the lumbar spine.  X-rays taken in June 2004 
reveal internal fixation rods from L2 to S1 as well as disc 
space fusion of L3-L4.  The X-ray report also indicates that 
there was no significant mobility with flexion and extension.  
However, unlike the loss of range of motion experienced by 
the veteran, the Board finds that the ankylosis of the 
veteran's lumbar spine can be clearly attributed to his post-
service industrial injury and subsequent surgeries, which was 
discussed above.  See Mittleider v. West.  Further, even if 
such a differentiation could not be made, there is no 
evidence that the surgical fusions resulted in unfavorable 
ankylosis of the lumbar and/or thoracolumbar spine.  The 
evidence of record is completely silent to such a finding.  A 
higher disability evaluation under the "old" Diagnostic 
Code 5289 or "new" Diagnostic Code 5240 would therefore be 
inappropriate.

Consideration has been given as to whether a higher (60 
percent) rating could be assigned for intervertebral disc 
syndrome.  The Board acknowledges that the veteran has been 
diagnosed and treated for a herniated nucleus pulposus, and 
that he experiences neurological problems (sciatica) to both 
lower extremities.  However, as with his ankylosis, the 
evidence clearly establishes that the veteran suffered his 
herniated disc as a result of his 1978 industrial accident.  
The record also establishes that the veteran's neurological 
symptoms stemmed from the herniated nucleus pulposus and 
subsequent and related back surgeries.  Records from Dr. 
Birchard dated in the 1980s address the veteran's 
neurological complaints and relate them to his post-service 
industrial accident.  Indeed, numerous entries from 1980 
indicate that the findings of the examinations were shared 
with the veteran's employer.  Further, the June 2004 VA 
examination report indicated that the veteran's symptoms of 
bilateral sciatica were "most likely" related to scarring 
from his back surgeries that, as already discussed, were due 
to the industrial accident.  It is for 


theses reasons, that the Board finds that a disability 
evaluation under the criteria for intervertebral disc 
syndrome would be inappropriate.  



ORDER

Entitlement to a 40 percent disability evaluation for chronic 
thoracolumbar strain with osteoarthritis is granted, subject 
to the criteria governing payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


